           Case 1:17-cv-00130-AWI-GSA Document 82 Filed 03/17/21 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA
8

9    LARRY WILLIAM CORTINAS,                             1:17-cv-00130-AWI-GSA-PC
10                 Plaintiff,                            ORDER REQUIRING PARTIES TO
                                                         NOTIFY COURT WHETHER A
11         vs.                                           SETTLEMENT CONFERENCE WOULD
                                                         BE BENEFICIAL
12   M. HUERTA, et al.,
13
                                                         THIRTY-DAY DEADLINE
                  Defendants.
14

15   I.     BACKGROUND
16          Larry William Cortinas (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
18   Plaintiff’s original Complaint filed on January 30, 2017, against defendant Scalia for use of
19   excessive force in violation of the Eighth Amendment. (ECF No. 1.)
20          On December 4, 2017, the Court issued a Discovery and Scheduling Order establishing
21   deadlines for the parties, including a discovery deadline of May 4, 2018, and a dispositive motion
22   filing deadline of July 5, 2018. (ECF No. 19.) On August 21, 2018, the court issued another
23   scheduling order establishing deadlines of February 21, 2019 for completion of discovery and
24   March 22, 2019, for the filing of dispositive motions. (ECF No. 39.) On August 31, 2018, the
25   court extended the dispositive motions deadline to April 22, 2019. (ECF No. 40.) On February
26   28, 2019, the court granted Plaintiff’s motion to modify the scheduling order and extended the
27   discovery deadline to May 24, 2019 and the dispositive motions deadline to July 24, 2019. (ECF
28   No. 44.) All of the deadlines have now expired, and no motions are pending.

                                                     1
              Case 1:17-cv-00130-AWI-GSA Document 82 Filed 03/17/21 Page 2 of 2



1              At this stage of the proceedings, the Court ordinarily proceeds to schedule the case for
2    trial.
3    II.       SETTLEMENT PROCEEDINGS
4              The Court is able to refer cases for mediation before a participating United States
5    Magistrate Judge. Settlement conferences are ordinarily held in person or remotely at the Court
6    or at a prison in the Eastern District of California. Plaintiff and Defendant Scalia shall notify the
7    Court whether they believe, in good faith, that settlement in this case is a possibility and whether
8    they are interested in having a settlement conference scheduled by the Court.1
9              Defendant Scalia’s counsel shall notify the Court whether there are security concerns that
10   would prohibit scheduling a settlement conference. If security concerns exist, counsel shall
11   notify the Court whether those concerns can be adequately addressed if Plaintiff is transferred
12   for settlement only and then returned to prison for housing.
13   III.      CONCLUSION
14             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
15   the date of service of this order, Plaintiff and Defendant Scalia shall each file a written response
16   to this order notifying the Court whether they believe, in good faith, that settlement in this case
17   is a possibility and whether they are interested in having a settlement conference scheduled by
18   the Court.2
19
     IT IS SO ORDERED.
20

21          Dated:       March 16, 2021                                    /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25
               1    The parties may wish to discuss the issue by telephone in determining whether they believe settlement
26
     is feasible.
27
             2 The issuance of this order does not guarantee referral for settlement, but the Court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                                2
